Citation Nr: 0433871	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-18-680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a decision to deny compensation for posttraumatic 
stress disorder (PTSD) was clearly and unmistakably erroneous 
(CUE).

2.  Whether a decision to deny compensation for bilateral 
hearing loss was clearly and unmistakably erroneous (CUE).

3.  Whether a decision to deny compensation for tinnitus was 
clearly and unmistakably erroneous (CUE).

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for disability 
manifestd by joint stiffness.

6.  Entitlement to service connection for back disability.

7.  Entitlement to service connection for disability 
manifested by headaches.

8.  Entitlement to service connection for psychiatric 
disability other than PTSD.

9.  Entitlement to service connection for disability 
manifested by numbness in the hands and feet.

10.  Entitlement to service connection for respiratory 
disability.

11.  Entitlement to service connection for disability 
manifested by sleeplessness.

12.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for skin 
cancer, joint stiffness, back problems, headaches, 
depression, anxiety, numbness of the hands and feet, 
breathing problems, and sleeplessness as a result to exposure 
to herbicides; and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1999 and May 2001 rating decisions denying 
entitlement to service connection for PTSD were consistent 
with and supported by the applicable law and the evidence 
then of record.

2.  The February 2000 rating decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus 
was consistent with and supported by the applicable law and 
the evidence then of record.


CONCLUSIONS OF LAW

1.  The January 1999 and May 2001 rating decisions denying 
entitlement to service connection for PTSD were not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2003); 
38 C.F.R. §§ 3.104, 3.105(a) (2004).

2.  The February 2000 rating decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105 (West 2003); 38 C.F.R. §§ 3.104, 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In November 1998, the veteran filed a claim for service 
connection for PTSD due to his experiences in Vietnam.  

Service personnel records show that the veteran served as a 
warehouseman with the 738th Engineer Company, U.S. Army in 
Thailand.  Personnel records do not show that the veteran 
served in the Republic of Vietnam.  

The service records do not show that the veteran engaged in 
combat with the enemy or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation.  Under Decorations, Medals, Badges, Commendations, 
Citations and Campaign Ribbons Awarded or Authorized, it was 
noted that the veteran received a Marksman (carbine) badge 
and Expert (rifle M-14) badge.

Service medical records do not show complaints, treatment, or 
diagnosis of PTSD.  In addition, the medical records do not 
show treatment for any gunshot or bayonet wounds or residuals 
thereof.  

The evidence shows that veteran's first claim for PTSD was 
received in November 1998.  The veteran reported that he was 
shot by a sniper while driving a motorcycle on his way to 
Saigon to deliver an ammo box for his company commander.  The 
rating decision dated January 1999, denied service connection 
for PTSD because service personnel records or medical records 
did not show any objective evidence that this stressful 
experience occurred.  

At his October 1998 psychiatric evaluation from Mid-West 
Health Associates, the veteran reported being stationed in 
Thailand on the Cambodian border and there was considerable 
anxieties connected with this and eventually the zone became 
an area of intense combat involving the communists and the 
North Vietnamese.  The veteran indicated that his captain 
left him in the jeep for about 6 hours in 103-degree 
temperature.  He stated he began throwing up and when the 
captain returned they got in a fuss because he was physically 
sick and the captain thought he was shirking duty.  The 
captain replaced him and the veteran has felt humiliated ever 
since.  The veteran indicated that he rented a motorcycle and 
drove to Saigon.  He stated snipers shot him and he got "hit 
in the ass."  He reported that he had a buddy who was 
driving another bike and he rode back with the buddy to the 
base.  He stated that when he got back he and his friend 
pulled metal out of his rear end.  He indicated he had 
swelling of the hand and possible infection, as well as in 
his buttocks.  The veteran indicated that he did not report 
to sick call because he was afraid it would interfere with 
his discharge.  The examiner diagnosed PTSD, chronic, 
unresolved.

In an October 1998 VA progress note; the veteran reported 
being wounded in the hip, leg, back, and neck while in 
Vietnam.  He reported considerable anxieties connected to his 
experiences of combat scrimmages during the Vietnam War.  The 
veteran indicated that he felt guilty over the death of a 
native Vietnamese woman he wanted to marry before leaving 
Vietnam who was pregnant by him and the Vietnamese woman 
killed herself.  

By a rating decision dated August 1999, the veteran was 
denied service connection for PTSD.  The veteran, as well as 
a buddy, J.K., submitted statements indicating that they were 
attacked by snipers while on motorcycles taking an ammo box 
package from his captain in Thailand to South Saigon.  The 
veteran indicated that he was shot but did not seek treatment 
for the injury.  J.K. indicated he was injured in an 
indicated rescue of the veteran on his motorcycle.  

Service personnel records for J.K. indicate that he was a 
warehouseman at the same company as the veteran in Thailand.  

Service connection was denied because service personnel 
records do not confirm the stressor incident the veteran 
reported and there was no objective evidence of record 
confirming the claimed stressful experience.

The May 2001 rating decision continued the denial of service 
connection for PTSD because the evidence of record could not 
confirm the veteran's reported stressor.

The May 2001 rating decision indicated that the veteran's 
service medical records were negative for treatment of a 
gunshot wound to the buttock.  Report of Medical History 
completed by the veteran at the time of separation did not 
show complaints of a gunshot wound to the buttock.  The 
veteran's entrance examination showed the veteran had a 5-1/2 
inch scar on the right thigh and left elbow when he entered 
service.  The veteran was treated for a furuncle (boil) at 
the tip of the coccyx in December 1964.  

VA outpatient treatment records dated October 1999 to April 
2000 showed complaints of pain in the left lower extremity 
due to a bullet wound in the back in October 1999.  The 
physical examination showed scarring of the left lower 
extremity consistent with a well-healed stab wound.  There 
was a 2 cm scar in the center of the lower back consistent 
with a healed bullet wound.  

An April 2000 statement from J.K. stated that he and the 
veteran were told by their commanding officer to deliver an 
ammunition box to a specified destination.  He indicated that 
the company had four motorcycles used for deliveries.  They 
took 2 of the motorcycles to deliver the ammo box and were in 
Cambodia and were traveling down the road at night when they 
heard shots.  J.K. indicated that they were attacked by 
Vietnamese soldiers and he hit one of the soldiers in the 
teeth and his face went into his right hand.  He stated that 
the veteran was shot in the buttocks and the veteran's 
motorcycle was destroyed by gunfire.  They took the remaining 
motorcycle and returned back to Thailand.  He indicated that 
they stopped in a bungalow for rest and a girl named Joy 
lived there.

Service medical records for J.K. were provided to the RO, 
which indicate that he was transferred from Thailand with a 
history of having sustained a human bite injury over the head 
of the 3rd metacarpal in March 1964.  It was noted that J.K. 
hit a G.I. in the Korat area of Thailand.  

VA PTSD unit records dated April 2000 indicate that the 
veteran reported that he served in Vietnam with the Marines 
Corps in 1970 as an Infantry soldier.  He indicated that he 
saw a lot of death and destruction.

A letter from the veteran's wife received in June 2000 
indicated that certain medical records from G.B., M.D., who 
treated her husband, were not available.  In addition, the 
veteran's wife indicated that on her wedding night she saw 
the bullet wound that her husband sustained in Cambodia and 
she had to dress it 2 to 3 times a day because of drainage.  
She reported that he sought treatment from G.B., M.D. for the 
unhealed bullet wound to the buttocks.

A response letter from the Department of the Army, Director, 
Center for Unit Records Research (CURR) dated August 2000 
indicated that they had determined that the information 
received was insufficient for the purpose of conducting 
meaningful research.  The Director indicated that in order to 
conduct research concerning specific combat incidents and 
casualties, the veteran must provide additional information.  
It was noted that such information should include the most 
specific date possible, type and location of the incident, 
numbers and full names of casualties, unit designations to 
the company level, and other units involved.  

In an October 2000 statement, the veteran's wife indicated 
that the veteran wore a unit Meritorious Commendation ribbon 
on his uniform for outstanding services that related to 
combat service support type activities in Thailand.  She 
believed that this citation should be accepted, in absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

The veteran filed a claim for entitlement to service 
connection for bilateral hearing loss and tinnitus in 
November 1999.  The veteran indicated that he operated 
various pieces of engineering equipment including doziers, 
scrapers, and graders.  It was during this time that he 
believed he began to lose his hearing.  

Service medical records show no complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.  A February 
1965 separation examination showed a whisper voice hearing 
test bilaterally was 15/15 and normal clinical evaluation of 
the ears.

VA outpatient treatment records dated October 1998 to 
December 1999 are negative for complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.  

A letter dated December 1999 was sent to the veteran 
requesting medical evidence showing that he had bilateral 
hearing loss and tinnitus and medical evidence connecting 
these disabilities with military service.  As of the dated of 
the February 2000 rating decision, no reply to this request 
for evidence had been received.

By a rating decision dated February 2000, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus because no medical evidence showed a bilateral 
hearing loss or tinnitus was incurred in or was aggravated in 
military service nor was it shown within one year of 
discharge from service.

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5103, 5103A (West 2003).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A. Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA of 2000 did not apply to CUE 
matters.  In Parker v. Principi, 15 Vet. App. 407, 412 
(2002), the Court noted that in light of Livesay, it was 
unnecessary to remand a CUE claim involving a RO decision to 
the Board for readjudication with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error. In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Analysis

After review of the relevant evidence, applicable 
regulations, the veteran's contentions, it is found that the 
RO did not commit CUE in its January 1999, February 2000, and 
May 2001 rating decisions by failing to grant service 
connection for PTSD, bilateral hearing loss, and tinnitus.  
There are no records showing that the VA failed to properly 
apply the laws or regulations.  

The decision to deny service connection for PTSD was not 
clearly and unmistakenably erroneous because the decision was 
properly based on the available evidence of record at the 
time and the rules then in effect.  The evidence failed to 
verify that a stressful experience occurred.  There was no 
medical evidence that the veteran was wounded in Cambodia 
while on a mission to Vietnam from Thailand.  There is also 
no evidence, other than statements from the veteran, J.K., 
and his wife, that the veteran was in Vietnam or Cambodia.  
The evidence shows that the veteran was a warehouseman 
stationed in Thailand with the 738th Engineering Company and 
received awards for marksmanship.  

As for the claim for service connection for bilateral hearing 
loss and tinnitus, there was no medical documentation that 
the veteran suffered from bilateral hearing loss or tinnitus.  
The RO asked the veteran to submit medical documents 
concerning his bilateral hearing loss and tinnitus.  The RO 
received no such documentation.



The veteran contends that he would have been granted service 
connection for these disabilities if the RO complied with the 
duty to assist; however, the veteran has not indicated that 
there was documentation at the time of these decisions that 
showed that he was in combat with the enemy and sustained a 
wound which was the basis of his stressor; or that he was 
diagnosed with bilateral hearing loss or tinnitus by a 
physician at the time of the rating decision who linked the 
hearing loss and tinnitus to service.

In short, it is concluded that the January 1999, February 
2000, and May 2001 rating decisions constituted a reasonable 
exercise of rating judgment under the law as it then existed.  
That the veteran would have the Board weigh the evidence 
differently in retrospect does not create a basis for finding 
CUE.  The January 1999, February 2000, and May 2001 judgments 
will not be disturbed now by finding CUE where none exists.

It is therefore concluded that the January 1999, February 
2000, and May 2001 rating decisions that denied service 
connection for PTSD, bilateral hearing loss, and tinnitus 
were consistent with the evidence of record and not clearly 
and unmistakably erroneous.  Accordingly, the claims are 
denied.  


ORDER

The claims of clear and unmistakable error in a January 1999 
and May 2001 rating decisions, which denied entitlement to 
service connection for PTSD, are denied.

The claim of clear and unmistakable error in a February 2000 
rating decision, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus, is 
denied.




REMAND

?	A remand this case is necessary to obtain VA outpatient 
treatment records and other documents.

At his October 2004 Board Videoconference hearing, the 
veteran testified that he was receiving Social Security 
disability benefits because he could not work due to a bullet 
wound to the hip which he sustained in Cambodia and where he 
was stabbed with a bayonet.  These records are not in the 
veteran's file.

In that same hearing, the veteran testified that he was being 
treated at the Dallas VAMC for skin cancer and was treated by 
VA physicians at the Bonham VAMC for arthritis and peripheral 
neuropathy.  These records are also not in the claims file.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The RO must obtain any outstanding VA 
outpatient treatment records from the 
Dallas VAMC as well as the Bonham VAMC 
concerning the treatment for the 
disabilities the veteran testified to in 
his October 2004 Videoconference hearing.

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of the decision to grant benefits to the 
veteran, as well as any medical records 
and evidence upon which that decision was 
based.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issues on appeal, 
taking into account the entire record.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



